Exhibit 10.1

FORM OF

AMENDMENT TO SUPPORT AGREEMENT

This AMENDMENT TO SUPPORT AGREEMENT (this “Amendment”), dated as of August 16,
2016, is entered into by and among W&T Offshore, Inc., a Texas corporation (the
“Company”) and each of the holders of the Company’s 8.500% Senior Notes due 2019
listed on the signature pages hereto (each a “Holder” and, collectively, the
“Holders”).

WHEREAS, the Company and the Holders are party to that certain Support
Agreement, dated as of July 11, 2016 (as amended, supplemented or otherwise
modified, the “Support Agreement”);

WHEREAS, the Company and the Holders have agreed to eliminate the Minimum Tender
Condition as a condition to their respective obligations to consummate the
Transactions;

WHEREAS, the Company has agreed to increase the maximum number of Shares being
offered in connection with the Exchange Offer from 62,100,000 Shares to
76,590,000 Shares, which will represent approximately 50% of the Company’s Total
Equity (the “Consideration Increase”);

WHEREAS, the Company and the Holders each desire to enter into this Amendment in
order to eliminate the Minimum Tender Condition and agree to the Consideration
Increase; and

WHEREAS, the Company will amend the Exchange Offer pursuant to an amendment to
the Offering Memorandum (the “Exchange Offer Amendment”), the form of which is
attached hereto as Exhibit A.

NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1. Defined Terms. Each capitalized term that is defined in the Support
Agreement, but that is not defined in this Amendment, shall have the meaning
ascribed such term in the Support Agreement. Unless otherwise indicated, all
section references in this Amendment refer to the Support Agreement.

2. Amendments.

2.1 Amendment to Section 1(r). Section 1(r) shall be amended and restated in its
entirety to read in full as follows:

(r) “Exchange Consideration” means for each $1,000.00 face amount of Existing
Notes, (i) if tendered prior to the Early Tender Deadline, (A) 85.1 Shares, (B)
$225 in principal amount of the New Second Lien Notes and (C) $200 in principal
amount of New Unsecured Notes, and (ii) if tendered on or after the Early Tender
Deadline, (A) 85.1 Shares, (B) $200 in principal amount of the New Second Lien
Notes and (C) $200 in principal amount of New Unsecured Notes.

2.2 Amendment to Section 1(ee). Section 1(ee) shall be amended and restated in
its entirety to read in full as follows:

[Reserved].



--------------------------------------------------------------------------------

2.3 Amendment to Section 1(jj). Section 1(jj) shall be amended and restated in
its entirety to read in full as follows:

(jj) “New Third Lien Notes” has the meaning set forth in the introductory
paragraphs herein; provided, however, the provisions set forth under “Contingent
Collateral” in Exhibit F shall be made a part of the terms of the New Third Lien
Notes.

Further, each reference to “New Unsecured Notes” and “New Unsecured Notes
Indenture” in the Support Agreement shall be replaced with references to “New
Third Lien Notes” and “New Third Lien Notes Indenture”, respectively.

2.4 Amendment to Section 3(b)(3). Section 3(b)(3) shall be amended and restated
in its entirety to read in full as follows:

[Reserved];

2.5 Amendment to Section 7(f). Section 7(f) shall be amended and restated in its
entirety to read in full as follows:

[Reserved].

2.6 Amendment to Section 7(g). Section 7(g)(2) shall be amended and restated in
its entirety to read in full as follows:

(2) an amendment to the First Lien Credit Agreement substantially in accordance
with the terms set forth in the Fourth Amendment to Fifth Amended and Restated
Credit Agreement, the form of which was filed with the Securities and Exchange
Commission on Form 8-K on July 29, 2016, with such changes as necessary to
permit the consummation of the Exchange Offer taking into account the amended
Exchange Consideration as set forth in this Support Agreement, as amended;

2.7 Amendment to Section 7(i). Section 7(i) shall be amended and restated in its
entirety to read in full as follows:

(i) it will furnish to the Holders at or prior to 12:00 pm (New York City time)
on each of the expiration date of the Exchange Offer and the date of
Consummation of the Exchange Offer, a certificate, signed by an executive
officer of the Company and dated as of each respective date, to the effect that
the representations and warranties of the Company in this Agreement are true and
correct in all material respects on and as of each respective date (except for
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date), with the same effect as if made on
such dates.

2.8 Amendment to Section 7(j). Section 7(j) shall be amended and restated in its
entirety to read in full as follows:

(j) for so long as the Holders own, in the aggregate, more than $50 million in
total debt of the Company in the form of (i) loans under the term loan credit
agreement, dated May 11, 2015, among the Company, as borrower, Morgan Stanley
Senior Funding, Inc., as administrative agent and collateral trustee and the
various other parties thereto, (ii) loans under the New Capital Financing
facility, (iii) New Second Lien Notes and (iv) New Third Lien Notes, the Company
will not enter into any agreement or consummate any exchange or enter into any
Participation Agreement or repurchase or consent to any repurchase of or
exchange for the Existing Notes on terms more favorable to any such holder of
Existing

 

2



--------------------------------------------------------------------------------

Notes (such consideration, the “Preferential Alternate Consideration”) than the
terms provided to the Holders under this Agreement and will not offer
convertible securities or warrants as consideration for any agreement or consent
to or repurchase of or exchange for Existing Notes. Without limitation, until
June 15, 2018, consideration for any alternate agreement or repurchase or
exchange of Existing Notes will be deemed to be Preferential Alternate
Consideration if such consideration includes (i) any combination of debt
obligations which in the aggregate exceed $425 in principal amount per $1,000 of
Existing Notes exchanged, (ii) any debt obligations with an interest rate
payable, whether payable in cash or in kind, in excess of the cash interest rate
payable on the New Third Lien Notes, (iii) any debt obligations with a shorter
PIK interest period, larger aggregate cash payment amount or more restrictive
covenants than any of the New Second Lien Notes or the New Third Lien Notes,
(iv) any debt obligations with a maturity date earlier than any of the New
Second Lien Notes or the New Third Lien Notes, (v) any secured debt obligations
with senior lien priority than the New Third Lien Notes with respect to the
collateral securing such debt obligations, provided that up to $225 in principal
amount of secured debt obligations with lien priority equal to that of the New
Second Lien Notes may be offered in exchange per $1,000 principal amount of
Existing Notes, (vi) any debt obligations senior in right of payment to any of
the New Second Lien Notes or the New Third Lien Notes or (vii) more than 85.1
Shares or any amount of securities convertible into an amount greater than 85.1
Shares per $1,000 of Existing Notes. For the avoidance of doubt, this Section
7(j) shall prohibit cash payments prior to June 15, 2018 in connection with
repurchases or exchanges of Existing Notes except as otherwise agreed to by the
Required Holders and the Company. From and after June 15, 2018, the
determination of Preferential Alternate Consideration shall be made by a fair
market value determination of such consideration and the fair market value
determination of the Exchange Consideration as of the date that is two business
days prior to the announcement of any such proposed exchange or agreement (the
“FMV Determination Date”); provided that consideration for any alternate
agreement or repurchase or exchange of Existing Notes from and after June 15,
2018 will be deemed to be Preferential Alternate Consideration if such
consideration includes (i) any debt obligations with an interest rate payable,
whether payable in cash or in kind, in excess of the cash interest rate payable
on the New Third Lien Notes, (ii) any debt obligations with a shorter PIK
interest period, larger aggregate cash payment amount or more restrictive
covenants than any of the New Second Lien Notes or the New Third Lien Notes,
(iii) any debt obligations with a maturity date earlier than any of the New
Second Lien Notes or the New Third Lien Notes, (iv) any secured debt obligations
with senior lien priority than the New Second Lien Notes with respect to the
collateral securing such debt obligations, (v) any debt obligations senior in
right of payment to any of the New Second Lien Notes or the New Third Lien
Notes. The fair market value of any debt obligations included in the Exchange
Consideration or any other consideration will be determined by the weighted
average trading price of such debt obligations for trades greater than $500,000
in the five trading days, measured from the close of business on each such day
as reported by TRACE (Trade Reporting and Compliance Engine), prior to the FMV
Determination Date. The fair market value of any equity included in the Exchange
Consideration or any other consideration will be determined by the product of
the average volume-weighted average price of such equity for the 20 trading days
prior to the FMV Determination Date and the number of units of equity offered in
the Exchange Offer or such repurchase or exchange, as applicable; provided that
if such equity is not listed on any national securities exchange, the fair
market value of such equity shall be determined as of the FMV Determination Date
by a nationally recognized independent investment banking firm retained by the
Company in consultation with the Required Holders for this purpose, using a
volume-weighted average method. The provisions of this Section 7(j) shall
survive the Consummation of the Exchange Offer.

2.9 Addition of Section 7(l). Section 7 is hereby amended to include the
following paragraph in its entirety as a new paragraph 7(l):

(l) it will not extend the Withdrawal Deadline (as defined in the Offering
Memorandum) to a date after August 8, 2016 or otherwise grant any additional
withdrawal rights to holders of Existing Notes other than those set forth in the
Offering Memorandum (without regard to any amendments, modifications or
waivers).

 

3



--------------------------------------------------------------------------------

2.10 Addition of Section 8(d). Section 8 is hereby amended to include the
following paragraph in its entirety as a new paragraph 8(d):

(d) each Holder will be permitted to terminate its obligations under the Support
Agreement, solely as to itself, if (i) the Company grants withdrawal rights at
any time after August 8, 2016 and (ii) the percentage of Existing Notes validly
tendered and accepted for exchange is lower than the percentage of Existing
Notes validly tendered and accepted for exchange at 5:00 p.m. (New York City
time) on August 8, 2016; provided that the Company will provide notice promptly
to the Holders if such percentage of Existing Notes validly tendered and
accepted for exchange has decreased below such level and that the Holders will
be permitted to withdraw their tender of Existing Notes for not less than two
Business Days subsequent to receipt of any such notice.

2.11 Amendment to Section 9(b)(vi). Section 9(b)(vi) shall be amended and
restated in its entirety to read in full as follows:

(vi) modify the ranking of the New Second Lien Notes or the New Unsecured Notes
in security or in right of payment, provided, however, that the adding of
collateral to secure all or a portion of the New Unsecured Notes shall not
require the consent of any Holder;

3. Condition to Effectiveness of Amendment. This Amendment shall be effective
upon execution and delivery by each party hereto, provided that the amendments
set forth in Section 2 hereto shall each be effective only at such time as the
Company amends the Exchange Offer pursuant to the Exchange Offer Amendment in
the form of Exhibit A attached hereto.

4. Support Agreement in Full Force and Effect. Except as expressly provided
herein, all of the terms, provisions and conditions of the Support Agreement
shall remain in full force and effect.

5. Other Provisions. This Amendment and its contents are subject to the Specific
Performance; Injunctive Relief, Governing Law, Jurisdiction, Fees and Expenses,
Fiduciary Duties, Confidentiality and Interpretive Provisions; Construction
provisions of the Support Agreement.

6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
by facsimile or .pdf shall be as effective as delivery of a manually executed
counterpart.

[Remainder of this page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

W&T OFFSHORE, INC. By:  

 

Name:   Title:  

[Signature Page to Amendment]



--------------------------------------------------------------------------------

[Noteholder], on behalf of itself and the funds/accounts set forth in a separate
side letter referred to in the Support Agreement:

 

[Noteholder] By:  

 

Name:   Title:  

[Signature Page to Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

First Supplement to Offering Memorandum

[Exhibit A]